PER CURIAM.
Defendant pled guilty to first degree tampering, § 569.080, RSMo 1994. The trial court imposed a sentence of fourteen years imprisonment.
Defendant appeals the denial, for untimely filing, of his Rule 24.085 motion. We affirm.
The motion court properly denied defendant’s Rule 24.035 motion. The trial court sentenced defendant on June 21,1995, ordering that he immediately be transported to the Missouri Department of Corrections. Defendant did not file his pro se motion until December 29, 199J, well outside the 90-day time limit.
The time limits contained in Rule 24.035 are mandatory. Rule 24.035(b). The supreme court has held them to be constitutionally valid and reasonable. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989).
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. Rule 84.16(b).
The motion court’s judgment is affirmed.